 Case: 2:19-cr-00138-SDM-CMV Doc #: 34 Filed: 07/10/20 Page: 1 of 1 PAGEID #: 94




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Kenneth L. Combs,                           :      Case No. 2:20-cv-3074
                                                   Crim. No. 2:19-cr-138
       Petitioner,
                                                   Judge Sarah D. Morrison
       v.                                          Magistrate Judge Chelsey M. Vascura

United States of America,                   :

       Respondent.

                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on June 23, 2020. (ECF No. 33.) The time for filing objections has

passed, and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation. For the reasons set forth in the Report and Recommendation, the Court

DISMISSES Petitioner’s Motion to Vacate his conviction under 28 U.S.C. § 2255.

       IT IS SO ORDERED.


                                                   /s/ Sarah D. Morrison
                                                   SARAH D. MORRISON
                                                   UNITED STATES DISTRICT JUDGE
